 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    HAROLD E. MONTAGUE,                              Case No. 3:17-cv-00648-RCJ-WGC
12                      Petitioner,                    ORDER
13           v.
14    MS. BAKER, et al.,
15                      Respondents.
16

17          Petitioner has filed a motion for leave to file exhibits under seal (ECF No. 18). The court

18   agrees that exhibits 23 and 24 contain sensitive and confidential information. The court grants

19   this motion.

20          Petitioner also has filed a motion to withdraw and request for the appointment of conflict-

21   free counsel (ECF No. 20), having found that counsel has a conflict of interest. The court grants

22   the motion.

23          IT THEREFORE IS ORDERED that petitioner’s motion for leave to file exhibits under

24   seal (ECF No. 18) is GRANTED.

25          IT FURTHER IS ORDERED that petitioner’s motion to withdraw and request for the

26   appointment of conflict-free counsel (ECF No. 20) is GRANTED. The representation of

27   petitioner by the Federal Public Defender is TERMINATED.

28   ///
                                                      1
 1          IT FURTHER IS ORDERED that the clerk of the court shall forward a copy of this order

 2   to the CJA Coordinator, who shall locate substitute counsel for petitioner.

 3          DATED:      November 8, 2018.
 4                                                                ______________________________
                                                                  ROBERT C. JONES
 5                                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
